Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered August 13, 1992, convicting defendant, upon his plea of guilty, of rape in the first degree, rape in the second degree, sexual abuse in the first degree, sexual abuse in the second degree and endangering the welfare of a child, and sentencing him to concurrent prison terms of 4 years and 1 month to 12 years and 3 months, 21/a to 7 years, 21/s to 7 years, 1 year, and 1 year, respectively, to run consecutively to a previously imposed Federal sentence, unanimously affirmed.
Defendant’s motion to withdraw his plea was properly denied, where the minutes of the plea proceeding refute defendant’s contention that his plea was coerced by his attorney and otherwise demonstrate that it was knowing and voluntary, and where defendant was afforded a reasonable opportunity to present his contentions prior to sentencing (see, People v Woodard, 208 AD2d 411, lv denied 84 NY2d 1040; People v Sepulveda, 198 AD2d 66, lv denied 82 NY2d 930; People v Jackson, 186 AD2d 389, lv denied 81 NY2d 790). Nor did defendant demonstrate the required good cause for substitution of his third assigned counsel (see, People v Sides, 75 NY2d 822). Concur—Sullivan, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.